Citation Nr: 0911814	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to special monthly pension.  


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran, through his representative, submitted a 
written statement withdrawing his appeal as to the issue of 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or being housebound.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issues of entitlement to special monthly 
pension benefits based on the need for regular aid and 
attendance or being housebound have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

The Veteran filed a substantive appeal (VA Form 9) in July 
2006 with respect to his claim of entitlement to special 
monthly pension benefits based on the need for regular aid 
and attendance or being housebound.  In April 2008, on remand 
from the Board, the RO granted entitlement to special monthly 
pension benefits based on the need for regular aid and 
attendance or being housebound, effective August 10, 2004.  
In March 2009, the Veteran, through his representative, 
submitted a statement indicating that his claim had been 
granted and, therefore, the appeal should be dismissed.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to special monthly pension benefits, there remain 
no allegations of error of fact or law for appellate 
consideration on these issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) are not 
applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to 
special monthly pension benefits based on the need for 
regular aid and attendance or being housebound, and this 
issue is dismissed without prejudice.


ORDER

The appeal as to the issues of entitlement to special monthly 
pension is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


